NUMBERS 13-21-00415-CV; 13-21-00433-CV;
             13-21-00434-CV; 13-21-00435-CV

                    COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI – EDINBURG


VHS HARLINGEN HOSPITAL
COMPANY, LLC D/B/A VALLEY
BAPTIST MEDICAL CENTER-HARLINGEN;
KRISHNA MOHAN TURLAPATI, M.D.,
INDIVIDUALLY AND D/B/A VALLEY PEDIATRIC
CRITICAL CARE AND HOSPITAL SERVICES;
WILMER LOJA, M.D., WILMER E. LOJA, M.D., P.A.,
WILMER E. LOJA, AND ASSOCIATES, P.A.;
RAFAEL VILLALOBOS-NIETO, M.D. AND
RAFAEL VILLALOBOS-NIETO, M.D., P.A.,             Appellants,

                                 v.

MALLORY COTTON AND JERAMY BRIDGES,
INDIVIDUALLY AND AS NEXT FRIENDS,
NATURAL PARENTS, AND AS WRONGFUL DEATH
BENEFICIARIES OF BABY BOY BRIDGES,                Appellees.
                    On appeal from the 103rd District Court
                         of Cameron County, Texas.


                                        ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       Before the Court is an amended agreed motion to consolidate appellate cause

numbers 13-21-00415-CV, 13-21-00433-CV, 13-21-00434-CV, and 13-21-00435-CV, an

agreed motion to increase the word limit on appellees’ brief, and an agreed motion for a

joint briefing schedule. Having reviewed the motions, the Court grants the motions and

orders the appeals consolidated for briefing purposes only. Each appeal will maintain its

separate cause number, and each appellant shall file their brief under their respective

cause number. The appellees may elect to file a single brief with an increased word limit

of 30,000 words; however, this brief should be filed in each cause number. Finally, the

clerk’s and reporter’s records have been filed in each case; therefore, according to the

last filed record, the Court orders the following joint briefing schedule: appellants’ briefs

are due February 22, 2022, appellees’ brief is due March 23, 2022, and any reply briefs

are due April 12, 2022. All other requested relief is denied.



                                                                       PER CURIAM


Delivered and filed on the
10th day of February, 2022.




                                             2